Willson, Judge.
It is not a penal offense to seduce a married female under the age of twenty-five years. To constitute the offense of seduction, the female must, at the time of the commission of the act, be unmarried. (Penal Code, art. 814.) In this case the indictraent does not allege that the female seduced was unmarried, and hence it does not allege any offense against the law of this State. Because of this fundamental defect in the indictment, the judgment is reversed and the prosecution is dismissed.
Reversed and dismissed.
[Opinion delivered January 10, 1885.]